USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-2184                                   KATHLEEN NUCCIO,                                Plaintiff - Appellant,                                          v.                                     LUKE NUCCIO,                                Defendant - Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. David M. Cohen, U.S. Magistrate Judge]                                           _____________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                        John R. Gibson,* Senior Circuit Judge,                                         ____________________                              and Stahl, Circuit Judge.                                         _____________                                _____________________               Toby  H.  Hollander,  with  whom  Law  Offices  of  Toby  H.               ___________________               __________________________          Hollander was on brief for appellant.          _________               David  P. Very  with whom  Peter J.  DeTroy III  and Norman,               ______________             ____________________      _______          Hanson & DeTroy were on brief for appellee.          _______________                                 ____________________                                    June 27, 1996                                 ____________________                                        ____________________          *  Of the Eighth Circuit, sitting by designation.                      Per Curiam.   In  our opinion of  August 9,  1995, we                      __________          certified  to the  Supreme Judicial  Court of  Maine pursuant  to          Maine Revised  Statute, 4 M.R.S.A.    57 (1989), the  question of          whether the facts in this case provide a basis to apply equitable          estoppel  so as  to toll  the statute  of limitations  during the          period of plaintiff's repressed memory.  We retained jurisdiction          of this appeal pending determination of the issues.                     We certified this question:                     Does a showing that a  plaintiff, who was the                    victim  of childhood  sexual abuse,  suffered                    repressed memory as a result of a defendant's                    threats  of  violence and  generally  violent                    nature,  her witnessing  acts of  violence by                    the defendant, and her fear of the defendant,                    provide  a  basis  for  the  application   of                    equitable estoppel so  as effectively to toll                    the statute of limitations  during the period                    that   the   plaintiff's    memories   remain                    repressed?                      The opinion of the Supreme Judicial Court of Maine of          April  8,  1996,  has answered  this  question  in the  negative,          stating that if Kathleen suffered repressed memory as a result of          the previously imposed violent conduct,  as she claims, this does          not at this  time equitably estop Luke from  invoking the statute          of limitations.                      Accordingly,  we affirm  the  order granting  summary                                       ______          judgment  in favor  of Luke  Nuccio on  the basis that  the Maine          statute of limitations barred Kathleen Nuccio's suit.                                         -2-